Title: To John Adams from William Cushing, 22 August 1789
From: Cushing, William
To: Adams, John



Dear Sir,
Scituate August the 22d. 1789

I hope you will excuse my indolence as to writing; but I ought before now to have expressed my thanks for your favor of the Second volume Hollandois, which has afforded me a great fund of entertainment & instruction: you accomplished a great work and of a variety of thoughts arising upon the occasion, this is one—that the minister of a mighty monarch appears to make but a small Figure before a minister of a scarcely existing state. I wish your present office & Situation may be agreeable; though an inflexible adherence to the rule of right & the public good may produce opposition if not trouble; & I fear your compensation will not be equal to the circumstances.—
You were reduced lately to a new Situation to be obliged to turn a point of Prerogative, but rightly turned, I think.—
I was absent Seven weeks on the Pownalborough Circuit, on our return (—Mrs. Cushing with me) we stopped two nights at Judge Sargent’s; where we had the pleasure of Seeing Mr. & Mrs. Shaw & your youngest Son, who were well. And there I had the pleasure of seeing a letter of yours (on confidence) wherein you state some difficulties or defects respecting Supremacies &c. As to the Legislative & Judicial, it seems to me, they will work their way; As to the Executive—there’s the rub. Assuming the State debts would be a capital Stroke, if practicable.
I would propose a question upon the Constitution of the U.S., on the third Section of the third Article, & Second Section of the fourth Article, Respecting treason, whether there be any kind of treason which may be tried by a particular state, consistent with the Constitution, and if any what kind. For the Constitution declares what shall be treason against the United States—determines a mode of evidence, gives Congress power to declare the punishment; & the Second Section of the third article extends the Judicial power to all cases arising under the Constitution;—and yet the Second Section of the Fourth article seems to suppose a State may have Jurisdiction in a case of treason.
Another question is, whether the power of our S. J. Court of this state, of trying piracies & felonies committed upon the high Seas, by force of the ordinance of Congress of 5th April 1781, is not now at an end. It seems, a small vessel of about 30 tons, which touched in at Cape Elizabeth, while we were at Portland, was piratically run away with from the Coast of Africa, according to the account given us, on examination by the three hands on board. We ordered them committed, till duely discharged.
I must take the Liberty to remind you of our friend N. C. the late maritime Judge, who behaved, for ought I know, with propriety in his office, who has been a Staunch invaluable friend of the cause of liberty & his Country, & at the Same time a Supporter of good government & good men, exerted himself much and got nothing of any consequence. The office of District Judge would seem naturally to fall to him, and I must desire your attention, if you think proper, to that matter. Indeed I have heard something which makes me suppose, you have thought of him already.—
I have never had the honor to see or be known to his greatness & goodness, the president (I can give titles though Congress can’t) and if I had,—a word of yours would outweigh many of mine.—
Mrs. Cushing joins in best respect to you & Mrs. Adams. I am, Sir, your affectionate humble servant
Wm. Cushing